Mr. Justice Magruder delivered the opinion of the court: In considering the question, whether or not the decree, entered by the circuit court, was correct, we will refer only to the reasons urged by the plaintiff in error, Clara J. Harris, why the decree should be reversed, and in the order in which those reasons are presented in the argument of counsel. First—It is contended by counsel for plaintiff in error, that there was no equity on the face of the bill, filed below by defendant in error, Catharine P. Dumont, upon the alleged.ground that she did not, upon the discovery of the alleged fraud, before filing her bill, offer to convey back to Rachael T. Goodwin the Huntingburg property, received by her in exchange for the Hamilton' county farm. In other words, it is said that there was no offer in her bill to place Mrs. Goodwin in statu quo. In support of this contention the rule is invoked that, before a court of equity will rescind an exchange of lands, or a sale of lands, on the ground of fraud, it must be averred and proven that the party, seeking the relief, has offered, and is ready and able, to place the other party in statu quo. (Brady v. Cole, 164 Ill. 115; Dowden v. Wilson, 108 id. 257). We are of the opinion that, .under the facts of this case, it was not necessary for the defendant in error, Dumont, to restore to Rachael T. Goodwin the Huntingbiirg property. The bill offers to re-convey to Mundy the Arkansas property; and the decree requires Mrs. Dumont to execute to John W. Harris a deed, conveying to him the Arkansas land, and also orders her to deposit the deed and the sum of $92.51, paid to her, with the clerk of the court within thirty days. This was the only requirement, which it was necessary to make of her, in order to do complete justice. John W. Harris induced Mrs. Dumont, a widow with two children,' to deed her farm of 350 acres, worth about $5000.00 to Mrs. Rachael T. Goodwin, his mother-in-law, in exchange for certain lots in Huntingburg, Indiana. There is testimony, tending to show that, at the time of the exchange in January, 1897, the Huntingburg property was worth only about $500.00, and there is other testimony, tending to show that it was worth from $3000.00 to $4000.00. • The court below in its decree found that the Hamilton county farm was worth about $3500.00, and the Huntingburg property was not worth over $500.00. While the evidence upon this subject of value was conflicting, we see no reason for disturbing the finding of the court below. But we do not regard the comparative values of the Hamilton county land and the Huntingburg land as being important factors in this case. When John W. Harris induced Mrs. Dumont to consent to the exchange, the title to the Huntingburg property was in Clara J. Harris, the wife of John W. Harris. On January 22, 1897, just after Mrs. Dumont’s consent to the exchange, the Huntingburg property was conveyed by Clara J. Harris and John W. Harris, her husband, to Rachael T. Goodwin, the mother of Mrs. Harris. On the next day, January 23, 1897, Mrs. Dumont, at the instance of Harris, conveyed her farm to Rachael T. Goodwin. Mrs. Dumont swears that Harris told her that he was an unmarried man. Harris denies that he represented to her that he was an unmarried man. They contradict each other directly as to this representation. But there are many circumstances, developed by the evidence, which tend to confirm the statement of Mrs. Dumont upon this subject. One of them is the fact that, as soon as the exchange was agreed upon, Harris and his wife conveyed the Huntingburg property to Mrs. Goodwin, and then Mrs. Goodwin made the conveyance to Mrs. Dumont. As the title was in Mrs. Harris, there is no reason why Harris and his wife should not have conveyed the Indiana land directly to Mrs. Dumont, if it was not his purpose to conceal from her the fact that he had a wife.' She-would have discovered his marriage, if he had tendered her a deed, executed by himself and Mrs. Harris. The fact, that he caused the title to be conveyed to his mother-in-law and to be deeded by the latter to Mrs. Dumont, would indicate an intention to copceal the fact of his marriage. But on March 2, 1897, Harris induced Mrs. Dumont to convey to him the Huntingburg property, and, in exchange for such conveyance, he gave to her his personal note for $3500.00, or, according to some of the .testimony, for $3000.00. After having induced her to deed to him the Huntingburg land in exchange for his personal note, he then, on March 15, 1897, induced her to surrender to him his note, and to take in exchange for it a deed of 160 acres of land in Arkansas. This deed was executed to her by a lawyer by the name of M. H. Mundy. The title to the Arkansas land, it appears, had been conveyed to Mundy by Harris, and it is claimed that Harris and Mundy each owned an undivided half of the Arkansas land. It is proven beyond question, that this Arkansas land was worth only from fifty to seventy-five cents per acre, that is to say, from $80.00 to $120.00. It is shown by a letter, written by Harris to Mrs. Dumont, and by other testimony, that he falsely represented to her that a man, named Wilkinson, had offered $2750.00 for this Arkansas land. Wilkinson, however, in a letter, written by him and dated May 23, 1897, advises Mrs. Dumont to keep the letter Harris wrote to her as evidence of fraud, and denounces Harris as “a liar and a thief.” It thus appears that Harris himself obtained the title to the Huntingburg land, and that Mrs. Dumont in fact received nothing in exchange for her farm, except the Arkansas land, which was worth only from $80.00 to $120.00. When, therefore, she tendered to Harris a deed of the Arkansas land, she offered to restore all that she had, as matter of fact, received, except a small amount of money, which the court also required her to deposit in court. The evidence shows that Mrs. Goodwin had no interest in this transaction, except that she was entitled to the right to live on the Indiana land during her life. The evidence is conclusive to our minds that, in all these matters, John W. Harris was acting as the agent and representative of his wife and of his mother-in-law, and that they were mere tools in his hands to carry out his plans, and obey his instructions. They must be held responsible for" what he did. He swears himself that he acted in their behalf. While, therefore, the title to the Indiana lots was not actually conveyed back to Mrs. Goodwin, it was conveyed to her agent, John W. Harris. Second—It is claimed, on the part of plaintiff in error, that this transfer or exchange of lands cannot be rescinded by Mrs. Dumont, upon the ground that he made no representation of an existing fact, but merely made a promise as to what he would do in the future. In other words, it is said that he promised to marry her, and take her to a comfortable home in Evansville where she would no longer need the Hamilton county lands, and that this constitutes no fraud, upon the alleged ground that a false representation, within the meaning of the law, must be as to a past or present state of facts, and not merely as to an intention to do something in the future. (Haenni v. Bleisch, 146 Ill. 262; Murphy v. Murphy, 189 id. 360; Brady v. Cole, supra). We have no fault to find with the doctrine, thus invoked, that the false representation must be as to an existing or past fact, and not merely a promise to do an act in the future. But, in the case at bar, there was not merely a promise to marry the defendant in error, Dumont, at a future time, but there was a false representation by Harris as to an existing fact. That is to say, being a married man, he represented it to be a fact, that he was an unmarried man. It was upon the false representation of the existing fact as to his marriage, or non-marriage, that her promise to him was based. It cannot, therefore, be said that here was merely a representation as to what he intended to do in the future, but he went further and falsely represented that he was an unmarried man, and thereby gained her confidence. Not only did Harris obtain the Huntingburg property for himself by inducing Mrs. Dumont to convey it to him, but he also obtained the title to the Hamilton county farm, because it appears that, on June 14,1897, that farm was deeded to him by Mrs. Goodwin; so that he finally himself obtained the title to both pieces of property, involved in the exchange. Third—It is claimed on the part of the plaintiff in error that the court below erred in dismissing the bill to foreclose the two mortgages, executed by Mrs. Goodwin to Mrs. Boyd and M. H. Mundy. As to the mortgage for $5000.00 to Mundy, there was no consideration for it whatever, and, very soon after obtaining it, Mundy transferred the mortgage and the note for $5000.00, secured thereby, to Mrs. Harris. He says himself in his testimony that he had no interest in the note or mortgage, and took it because Harris requested him to do so, and assigned it to Mrs. Harris because Harris requested him to do so. As to the mortgage for $1100.00, made to Mrs. Boyd, that mortgage also was transferred by Mrs. Boyd to Mrs. Harris. There may have been some money advanced upon this' mortgage by Mrs. Boyd to Harris, or his wife, or Mrs. Goodwin, but the testimony shows that a mortgage was executed to Mrs. Boyd upon the Huntingburg land, as a substitute for the mortgage upon the Hamilton county land. Although the mortgage for $1100.00 on the Hamilton county farm was not actually released, yet the testimony tends to show that it was paid, either in money, or by a mortgage npon the Indiana land, or by the personal obligation of Mrs. Harris. We are of the opinion that the chancellor below correctly, decided that these mortgages were fraudulent, and that their execution was merely a part of the scheme to defraud thé defendant in error, Catharine F. Dumont. The decree therefore properly directed that the bill to foreclose should be dismissed. Fourth—The plaintiff in error complains of the d ecree, so far as it enforces the mechanics’ liens in favor of the parties, furnishing labor and material to construct a house upon the farm in Hamilton county. It appears that, at some time during the progress of these transactions, the house, which had been occupied by Mrs. Dumont upon the farm, was burned down, and Thompson was employed to build a house, and Wright and his son fur- . nished the material for its construction. Whether this part of the decree, enforcing the mechanics’ liens claimed by the petitioners, is correct or not, it is not necessary to decide. Inasmuch as the decree restores to Mrs. Dumont her farm of 350 acres, and forbids the foreclosure of the mortgages against it, it can make no difference to the plaintiff in error, Clara J. Harris, whether the decree enforcing the mechanics’ liens is correct or not. She has no interest in that matter, inasmuch as she is held to have no interest in the property against which the liens are enforced. The defendant in error, Catharine F. Dumont, does not complain of the decree enforcing the mechanics’ liens, and assigns no cross-errors in relation thereto. If she chooses to take her property back, subject to the decree enforcing these liens, it is a matter, which has no concern for the plaintiff in error, and of which the plaintiff in error cannot complain. Counsel for plaintiff in error, in their brief, say: “So far as the plaintiff in error, Mrs. Clara J. Harris, is concerned, the decree of the circuit court, awarding a mechanic’s lien on the Hamilton county lands, is a matter of no interest .to her, unless the decree, rendered on the bill of Catharine Dumont, and on her bilí to foreclose the mortgages, shall be reversed, or modified, so as to protect the mortgages, one or both.” The law does not permit a litigant to complain of an error, which does not operate to the prejudice of the litigant complaining. We discover no good reason for disturbing the decree, entered by the chancellor upon the hearing had in the lower court. Accordingly, the decree of the circuit court of Hamilton county is affirmed. n ~ , Decree affirmed.